311 F.2d 228
William H. WILSON and Adriana J. Wilson, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 13991.
United States Court of Appeals Third Circuit.
Argued December 3, 1962.
Decided January 9, 1963.

Appeal from the Tax Court of the United States.
Herbert C. Klein, Passaic, N. J., for petitioners.
Michael K. Cavanaugh, Dept. of Justice, Washington, D. C. (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Charles B. E. Freeman, Attys., Dept. of Justice, Washington, D. C., on the brief), for respondent.
Before BIGGS, Chief Judge, STALEY, Circuit Judge, and LEAHY, District Judge.
PER CURIAM.


1
We have examined the opinion of the Tax Court and can perceive no error in either the statement of operative facts or in the application of the law thereto. Consequently the decision will be affirmed.